Citation Nr: 1616402	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for pansinusitis post-operative bilateral endoscopic sinus surgery, turbinate surgery and septoplasty. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1988 to June 2008.
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, awarded service connection for pansinusitis; an initial noncompensable disability rating was assigned, effective June 24, 2008--the day after the Veteran was discharged from active service.   The Veteran appealed the noncompensable percent rating assigned to the above-cited disability to the Board.  Jurisdiction of the appeal currently resides with the Chicago, Illinois RO. 

The Board notes that the issue of entitlement to service connection for headaches was also developed for appellate consideration.  By a January 2015 rating action, the RO rated the headaches as a symptoms of the Veteran's sinusitis, and assigned an initial 30 percent disability to the service-connected sinusitis under Diagnostic Code 6510, which rating expressly contemplates headaches associated with the disability.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, General Formula for Sinusitis.  (See January 2015 rating action).  To grant service connection for the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2015).  Since the 30 percent initial disability rating is not the maximum disability rating possible to be assigned to the service-connected sinusitis, an appeal for a higher initial evaluation in excess of 30 percent remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the only issue remaining for appellate consideration is the one listed on the title page of this decision.  


FINDING OF FACT

Throughout the appeal period, the Veteran's pansinusitis post-operative bilateral endoscopic sinus surgery, turbinate surgery and septoplasty, was manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.



CONCLUSION OF LAW

For the entire appeal period, an initial 50 percent (but no higher) rating for the Veteran's pansinusitis post-operative bilateral endoscopic sinus surgery, turbinate surgery and septoplasty, is warranted.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) applies in the instant case.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter since any notice or duty to assist omission is harmless error. 

II. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's service-connected chronic pansinusitis is currently rated as 30 percent disabling.  The Veteran asserts that he underwent several surgeries for his sinus disability during service, and suffers near constant symptoms including headaches, sinus tenderness, and purulent discharge.  Thus, he asserts that he is entitled to an initial rating in excess of 30 percent for pansinusitis.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of the grant of service connection until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the appealed August 2008 rating action, the RO, in part, awarded service connection for pansinusitis; an initial noncompensable disability rating was assigned under Diagnostic Code 6510, the diagnostic code used to evaluate this disability.  See 38 C.F.R. § 4.97, Diagnostic Code 6510.  By a January 2015 rating action, the RO, rated the Veteran's headaches as a symptom of the pansinusitis; an initial 30 percent rating was assigned to the service-connected pansinusitis under Diagnostic Code 6510, which expressly contemplates headaches associated with the sinus disability.  Id. 

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, with Diagnostic Code 6510 applicable to chronic pansinusitis.  All types of sinusitis are rated under the general rating formula for sinusitis.  38 C.F.R. § 4.97.  

Under the general rating formula, a 30 percent rating is warranted where the veteran suffers three or more incapacitating episodes of sinusitis per year, requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year, characterized by headaches, pain, and purulent discharge or crusting.  Id., at, Diagnostic Code 6514.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.

The Board finds that the evidence of record supports an initial 50 percent rating for pansinusitis for the entire appeal period.  As noted above, a 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  In this case, the Veteran underwent several sinus surgeries during active service in 2007, to include a septoplasty; bilateral endoscopic sinus surgery with ablation of the inferior turbinates; bilateral resection of the head of the middle turbinates; bilateral fiber optic endoscopic sinus surgery; bilateral maxillary sinus antrostomy with removal of tissue; bilateral ethmoidectomy with removal of tissue; and, bilateral frontal sinus recess and inflammation of removal of tissue.  

Since service discharge, post-service VA treatment and examination reports reflect that the Veteran has continued to receive treatment for recurrent sinusitis.  Notably, he has experienced non-incapacitating flare-ups of sinus headaches with purulent discharge or crusting about four (4) to seven (7) times a year, as well as incapacitating episodes a few times a year that lasted for several days.  (See December 2007 and May 2009 VA Nose, Sinus and Larynx and Neurological  examination reports, respectively, and VA Form 21-0820,  Report of General Information, dated in January 2015).  The Board finds that the frequency of the Veteran's chronic sinusitis more nearly approximates the "near constant sinusitis" criterion warranting a 50 percent rating. 

Accordingly, and resolving any remaining reasonable doubt in the Veteran's favor, as required, the Board concludes that the requirements for a 50 percent rating are warranted for the Veteran's service-connected sinusitis, which is the maximum schedular rating for sinusitis.

As the Veteran has also not indicated that he is precluded from work as a result of his service-connected pansinusitis, the Board does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).

Extraschedular Rating

The Board may not award an extraschedular rating in the first instance but may review a determination by the AOJ or determine that referral is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

The Board finds that an extraschedular rating is not warranted. The rating criteria in this case essentially encompass all symptoms of the disability and provide for ratings based on the overall level of disability.  It is difficult to imagine symptoms that would not be contemplated by these broad rating criteria.  The earlier discussion of the evidence shows the Veteran's sinus symptomatology is contemplated by the rating criteria as evidence by the Board's award of an initial 50 percent rating herein. Further, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard. Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.1.

Finally, the Board is aware of the decision of Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  The Veteran is service connected for other disabilities.  As concerns this case, however, there are no symptoms of additional service-connected disabilities reported or shown which have not been attributed to a specific service-connected condition.


ORDER

Throughout the rating period on appeal, an initial 50 percent rating for service-connected pansinusitis post-operative bilateral endoscopic sinus surgery, turbinate surgery and septoplasty, is granted, subject to the regulations governing monetary benefits



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


